Exhibit 10.1

VOLUNTARY RETIREMENT AGREEMENT AND RELEASE

This Voluntary Retirement Agreement and Release (“Agreement”) is between Orion
Energy Systems, Inc., a Wisconsin corporation (“Orion”), and William T. Hull
(“Hull”), dated as of September 21, 2020.

1. Background. Hull hereby notifies Orion of his intention to voluntarily retire
and terminate his employment with Orion effective on the Retirement Date (as
defined in paragraph 3, below). Hull and Orion mutually desire a transparent and
amicable retirement process to help ensure a smooth and seamless transition of
his duties and responsibilities.

2. Retirement, Bonus and Benefits. Until the Retirement Date, Hull will continue
to serve Orion on a full time basis in his current officer position and will
receive from Orion his normal salary and other compensation and benefits
otherwise due to him through the Retirement Date. Effective on the Retirement
Date, Hull voluntarily resigns, and will cease to serve, as an officer of Orion
and each subsidiary of Orion. Subject to Hull’s compliance with this Agreement,
on and after the Retirement Date as set forth below:

a. Bonus Payment. Orion will pay Hull a fiscal 2021 bonus payment equal to
Fifteen Thousand Dollars ($15,000), less withholdings and other deductions as
may be required by law. The bonus payment amount shall be paid in one lump sum
via wire transfer to Hull’s bank account on the first business day after the
Retirement Date.

b. Equity Compensation. A 10,000 share portion of the restricted stock award
granted to Hull by Orion on June 7, 2018, with an initial grant value of $0.84
per share and which would have vested June 7, 2021 if Hull would have remained
employed by Orion on such date, shall fully vest on the Retirement Date. As of
the Retirement Date, all other of Hull’s unvested restricted stock awards (and
any related awards) are hereby forfeited.

c. Medical Insurance Continuation. After the Retirement Date, Orion will
continue to make health (including dental and vision) insurance premium payments
on behalf of Hull under Orion’s group health plan (including dental and vision)
for a period to continue until Hull reaches the age of sixty-five (65), unless
he or any covered family member ceases to be eligible for such coverage for any
reason or Hull breaches any of the covenants contained in this Agreement.

d. Orion Cell Phone and Number. On the Retirement Date, Orion will transfer to
Hull ownership of the Orion cell phone and cell phone number currently used by
Hull in connection with his service to Orion. Assuming adequate security
measures can be taken to exclude access to Orion corporate information, Hull may
stay on the Orion cell phone plan for a reasonable amount of time for Hull to
obtain separate service.

e. Life Insurance. On the Retirement Date, Orion shall assign to Hull all of
Orion’s interest in the policy of insurance on Hull’s life. Hull will be
responsible for all premium payments on such policy which are due and payable
from and after the Retirement Date.



--------------------------------------------------------------------------------

f. Business Expenses. Hull agrees that, as of the Retirement Date, Hull will
have submitted to Orion all of his business expenses that conform to Orion’s
business expense policy for Orion’s reimbursement thereof promptly after the
Retirement Date.

g. Cessation of All Other Benefits. Other than as set forth above (or vested
rights under Hull’s 401(k) Plan), Hull’s coverage and/or benefits under all
other benefit and insurance plans and programs maintained by Orion, including
long-term and short-term disability, will cease as of the Retirement Date.

h. Waiver of Any Other Compensation and Benefits. Hull agrees that he is not
entitled, and hereby completely waives and releases any and all rights and
claims, to any other severance, compensation, bonuses or other benefits or
insurance, except as otherwise specifically provided in this Agreement.

i. No Unemployment Compensation Claim. From and after the Retirement Date, Hull
agrees not to file for unemployment compensation relating to his employment
with, or termination from, Orion.

3. Acknowledgement. Hull understands and agrees that the payments and benefits
provided in paragraph 2 will not be paid or provided to Hull unless (a) he
accepts this Agreement; (b) it becomes effective (see paragraph 11); (c) he
continues to serve Orion on a full time basis as its Chief Financial Officer and
Chief Accounting Officer through Orion’s successful filing of its Quarterly
Report on Form 10-Q for the quarter ending September 30, 2020 with the
Securities and Exchange Commission (such filing date, the “Retirement Date”);
and (d) he continues to comply with all of the applicable terms of this
Agreement and his Amended and Restated Executive Employment and Severance
Agreement, dated as of June 1, 2020 (the “Executive Employment Agreement”).

4. Release. Hull understands and agrees that his acceptance of this Agreement
means that, except as stated in paragraph 5, he is forever waiving and giving up
any and all rights and claims he may have, whether known or unknown, against
Orion, its subsidiaries and related companies, their directors, officers,
employees, shareholders, attorneys and agents for any personal monetary relief,
benefits or remedies that are based on any act or failure to act that occurred
before he signed this Agreement. Hull understands and agrees that this release
and waiver of claims includes all claims relating to his ownership of stock of
Orion (and rights with respect thereto, such as relating to any restricted stock
grant agreement); his employment and the termination of his employment with
Orion; any Orion policy, practice, contract or agreement; any tort or personal
injury; any fiduciary duty or disclosure claim; any derivative claim; any
shareholder claim; any policies, practices, laws or agreements governing the
payment of wages, commissions or other compensation; any laws governing
employment discrimination including, but not limited to, the Age Discrimination
in Employment Act (“ADEA”), the Older Workers’ Benefit Protection Act of 1990,
Title VII of the Civil Rights Act, the Employee Retirement Income Security Act,
the Americans with Disabilities Act, and/or any state or local laws; any laws
governing whistle blowing or retaliation, including but not limited to, the
Sarbanes-Oxley Act; any laws or agreements that provide for punitive, exemplary
or statutory damages; and any laws or agreements that provide for payment of
attorney fees, costs or expenses.

 

2



--------------------------------------------------------------------------------

5. Claims Not Waived. This Agreement does not waive any claims that Hull may
have (a) that by law cannot be released or waived or with respect to enforcing
this Agreement; (b) for indemnification by the Company under the Company’s
current Bylaws; or (c) for insurance coverage under the Company’s directors and
officers insurance policy.

6. Return of Property. Hull acknowledges his obligation and agrees to return all
Orion property, other than as provided for in paragraph 2 above, prior to or
promptly after the Retirement Date. This includes all files (including, but not
limited to, Hull’s personal HR file), working papers, board information, and
notes, documents, records, including customer and client and potential customer
and client business cards and information, credit cards, keys and key cards,
computers, laptops, smartphone or tablet devices or similar instruments, and any
other property of Orion. In addition, Hull agrees to provide to Orion on the
Retirement Date any and all access codes or passwords necessary to gain access
to any computer, program or other/his equipment that belongs to Orion or is
maintained by Orion or on Orion property. Further, he acknowledges an obligation
and agrees not to destroy, delete or disable any Orion property, including
items, files and materials on computers and laptops.

7. Other Agreements. Hull understands and agrees that this Agreement does not
and shall not supersede any of his obligations pertaining to any non-compete,
non-solicitation and confidentiality agreements that he has previously entered
into with Orion, including pursuant to the Executive Employment Agreement, and
Hull further understands and agrees that, in consideration of the payments and
benefits provided in paragraph 2 of this Agreement, all such prior agreements,
including the restrictive covenants in the Executive Employment Agreement, are
hereby ratified and reaffirmed in all respects and shall remain in full force
and effect in accordance with the respective terms thereof. Hull also agrees for
a period of two (2) years from the Retirement Date not to, directly or
indirectly, (a) initiate, propose, support or otherwise participate in any offer
to acquire, acquisition, merger, tender offer or other business combination
transaction affecting Orion; (b) initiate, propose, support or otherwise
participate in any proxy contest, proxy solicitation or shareholder proposal
relating to Orion; (c) acquire any additional stock of Orion (other than
pursuant to share purchases that are strictly a passive investment and in any
event not to exceed total beneficial ownership of five percent (5%) of Orion’s
fully-diluted outstanding common stock); or (d) attempt to influence or
interfere or otherwise affect the Board of Directors, management or affairs of
Orion. For two (2) years from the Retirement Date, Hull will vote all Orion
shares beneficially owned by him in favor of any Board recommendation.

8. Intellectual Property Unaffected. Hull understands and agrees that this
Agreement does not and shall not supersede any obligations pertaining to
confidential/proprietary information or intellectual property pursuant to any
agreements that he has previously entered into with Orion, including pursuant to
the Executive Employment Agreement, and Hull further understands and agrees that
in consideration of the payments and benefits provided in paragraph 2 of this
Agreement, Hull’s Proprietary Information and Intellectual Property Agreement
with Orion is hereby ratified and reaffirmed in all respects and shall remain in
full force and effect in accordance with the respective terms thereof. Hull
shall promptly and fully comply with any request of Orion, its attorneys and
agents with respect to Orion’s intellectual property rights. For two (2) years
after the Retirement Date, Hull will not initiate, propose, support or otherwise
participate in any acquisition or attempted acquisition

 

3



--------------------------------------------------------------------------------

(e.g., via the USPTO, license, purchase or other means) of intellectual property
in or related to the fields of lighting or lighting controls. Moreover, Hull
will not take any action, directly or indirectly, that will damage or otherwise
impair the value of Orion’s existing or future intellectual property.

9. Consulting An Attorney. Orion is hereby advising Hull in writing to consult
with an attorney before signing this Agreement. Hull represents that he has had
the opportunity to consult an attorney of his own choice about this Agreement
and every matter that it covers before signing this Agreement. Hull acknowledges
and states that he has entered into this Agreement knowingly and voluntarily.

10. Complete Agreement. Hull understands and agrees that this Agreement contains
the entire agreement between him and Orion relating to the termination of his
employment, and that, except as provided in the following sentence or otherwise
in this Agreement, this Agreement supersedes and displaces any prior agreements
and discussions relating to such matter and that he may not rely on any such
prior agreements or discussions. For purposes of clarification, the other
agreements referenced herein, including the restrictive covenants in the
Executive Employment Agreement, and the Proprietary Information and Intellectual
Property Agreement shall not be superseded or displaced by this Agreement and
such agreements shall remain in full force and effect in accordance with the
respective terms thereof.

11. 21-Day Consideration Period, Revocation and Effective Date. Hull may
consider whether to sign and accept this Agreement for a period of twenty-one
(21) days from the day he received it. If this Agreement is not signed, dated
and returned to Orion’s designated representative, Michael Altschaefl, within
twenty-two (22) days, the offer of payments and benefits described in
paragraph 2 will no longer be available. After Hull signs this Agreement, Hull
will have seven (7) days to revoke it if Hull changes his mind. During such
seven (7)-day period, if Hull wants to revoke this Agreement, he must provide
his written revocation to Michael Altschaefl at 2210 Woodland Drive, Manitowoc,
WI 54220. If Hull does not revoke this Agreement within such seven (7)-day
revocation period, this Agreement will become effective immediately subject to
the requirements herein.

12. Future Cooperation. Hull agrees to cooperate (without additional
compensation) with Orion in the future and to provide to Orion (or others at its
direction) with answers to questions and truthful information, testimony,
depositions, interrogatories or affidavits requested in connection with any
matter that arose during his employment, including any and all litigation,
threats, demands and claims. This cooperation may be performed at reasonable
times and places and in a manner so as to not interfere with any other
activities in which Hull may then be engaged. Orion agrees to reimburse Hull for
his reasonable out-of-pocket expenses incurred in providing such cooperation.

13. Positive Reference. Upon request, the Chief Executive Officer of the Company
shall provide a positive reference with respect to Hull should he seek future
board of directors positions that do not otherwise violate the restrictive
covenants in his Executive Employment Agreement.

 

4



--------------------------------------------------------------------------------

14. Signatures. Each party agrees that this Agreement may be executed
electronically, whether digital or encrypted, with the same force and effect as
manual signature, and may be executed in several counterparts, each of which
shall be deemed an original, and all of which shall constitute but one and the
same instrument.

[Signature page follows]

 

5



--------------------------------------------------------------------------------

In witness whereof, this Agreement is dated and effective as of the date first
set forth above.

 

ACCEPTED:   ACCEPTED:   Orion Energy Systems, Inc.

/s/ William T. Hull

  By:  

/s/ Michael W. Altschaefl

William T. Hull   Name:   Michael W. Altschaefl   Title:   Chief Executive
Officer and Board Chair

 

[Signature Page to Voluntary Retirement Agreement and Release – William T. Hull]